Citation Nr: 1235385	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1981 to October 1981 and from January 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a heart condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

As the evidence reflects that the Veteran continues to work full-time as a truck driver, his service-connected disability does not preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA provided notice in a January 2009 letter of the evidence and information required in connection with a claim for a TDIU.  The Veteran's claim was subsequently readjudicated, most recently in a June 2010 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained; he did not identify any other treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  A VA examination has been conducted; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required findings and fully described the current lumbar spine disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is to be considered by the Director of the Compensation and Pension Service if the evidence suggests that such veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. § 4.16(b).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Veteran contends that the prescription pain medication which he takes for his service-connected lumbar spine disability prevents him from driving in his job as a truck driver.  He claims that he will probably lose his job if he cannot pass his Department of Transportation physical for work.

The evidence throughout the period of claim reflects that the Veteran takes prescription pain medication for his service-connected lumbar spine disability, but that he has continued to work full-time as a truck driver.  On his VA Form 21-8940 in January 2009, he noted that he last worked full-time as a truck driver in October 2008, but he indicated on that same form that he was still presently working 40 hours per week as a truck driver; in response to the question of whether he left his last job because of his disability, he wrote "pending."  VA treatment records in November 2008, May 2009, October 2009, January 2010, and May 2010 note that the Veteran continues to work full-time as a truck driver.  The Veteran has not claimed, nor has he submitted any evidence to show, that he is no longer working.

As the evidence reflects that the Veteran continues to work full-time as a truck driver, his service-connected disability does not preclude him from securing or following a substantially gainful occupation, and he is not entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 on any basis.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Entitlement to a TDIU is not warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


